DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claim 9 is objected to because of the following informalities:  This claim recites the limitation “wherein said male elements interlocking elements selected from the group consisting of …” in lines 1-2.  It appears that the naming convention for the limitation “said male elements interlocking elements” is inconsistent with the naming of the limitation used throughout the claims (see claims 7 and 8 for example), also the limitation “the group” is the first appearance of the limitation in the claim.  A potential correction for these issues would look like “wherein said interlocking male elements is selected from a group consisting of …”
Claim 17 is objected to because of the following informalities:  This claim recites the limitation “a supply pipe” in lines 2-3.  It appears that this limitation is referring back to the limitation found in claim 16 line 2 “a utility supply pipe or conduit” and the naming of the limitation is different.  Thus, the limitation in claim 17 should be corrected to be “the utility supply pipe or conduit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitations “said vertical ribs” and “said interior surface” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  However, it appears that claim 6 would be corrected if it were to be a dependent claim of claim 5 which recites the original limitations of claim 6.
Claim 10 recites the limitation “said ledge” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  However, it appears that claim 10 would be corrected if it were to be a dependent claim of claim 6 which recites the original limitation of “ledge”.
Claim 10 recites the limitation “said interior side” in line 2.  This is confusing since it is not clear if “said interior side” is referring to the side panels having an interior side or the end panels having an interior side (see claim 1 lines 2-3 for recited limitations of a interior side for both the side and end panels).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabanci 2007/0017916, in view of Hao et al. CN106976626A (called Hao hereinafter and English machine translation provided by the examiner) and further in view of Anhel 2009/0212049.

Regarding independent claim 1, Sabanci teaches, in Figures 1-4, a box (Fig. 1; foldable crate 1), comprising: 
first and second side panels (Fig. 1; side 2 and opposite of side 2), each having an interior side and an exterior side (Fig. 1; side panels 2 have and interior and exterior side); and 
first and second end panels (Fig. 1; side 3 and opposite of side 3), each having an interior side and an exterior side (Fig. 1; side panels 2 have and interior and exterior side); 
wherein each of said side panels and end panels include a generally rectangular planar portion (Fig. 1; each sides 2 and 3 have a rectangular planar portion) having a top edge (Fig. 1; the top of sides 2 and 3), a bottom edge (Fig. 1; the bottom of sides 2 and 3), a first interlocking end (Fig. 1; one end of each sides 2 and 3) having a plurality of male elements and female slots (Figs. 1 and 4; male parts 4 and female parts 5), an second end (Fig. 1; the other end of sides 2 and 3) which forms a corner of the assembled meter box (Figs. 1 and 4-6) and terminating in an interlocking end having a plurality of male elements and female slots (Fig. 4; para [0076]) configured to interlock with paired male elements and female slots in said first interlocking end (Fig. 4; para [0076]).
Sabanci fails to teach an AMI/AMR in-ground meter box.
Hao teaches an AMI/AMR in-ground meter box (Fig. 2; Abstract; intelligent electric meter box).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Sabanci to be an intelligent electric meter box as described by Hao for the purpose of improving the ability to accommodate multiple form factors of a electric meter that is to be placed within a meter box and reducing the need to require specific electric meter box types or a specific electric meter.
Sabanci and Hao fail to teach an arcuate second end having a 90-degree bend.
Anhel an arcuate second end having a 90-degree bend (Fig. 1; the ends of end walls 16 has a 90-degree bend to connect to the rest of the walls to form a rectangular shaped container).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Sabanci and Hao with the 90-degree bend connection between a end wall and side wall as described by Anhel for the purpose of easily distinguishing between an end wall and a side wall while securing the end wall and side wall together through cooperating tabs and recesses.

Regarding claim 2, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 1, Sabanci further teaches wherein each of said end and side panels are fabricated from a polymeric material (para [0080]).

Regarding claim 3, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 1, Sabanci further teaches wherein said first and second side panels are substantially identical (Fig. 1; side 2 and opposite of side 2).

Regarding claim 4, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 1, Sabanci further teaches wherein said first and second end panels are substantially identical (Fig. 1; side 3 and opposite of side 3).

Regarding claim 5, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 1, Sabanci further teaches wherein each of said side and end panels include a planar interior surface with two vertically oriented interior ribs to increase structural rigidity (Fig. 7; dark colored vertical ribs (also see the vertical ribs in Fig. 1)).

Regarding claim 6, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 1, Hao further teaches wherein said vertical ribs on said interior surface of said side and end panels support a horizontally disposed interior support ledge or flange set below said top edge (Figs. 1 and 2; edge of 1 with connection pins 103) and which, when assembled, forms a continuous and contiguous ledge on which a meter box lid may be securely placed (Figs. 1 and 2; case cover 3 sits on case body 1 through connection pins 103).

Regarding claim 7, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 1, Sabanci further teaches wherein said interlocking male elements and female slots of said end and said side panels form a single overlap joint when coupled (Fig. 3; male part 4 inserted in female part 5).

Regarding claim 11, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 1, Sabanci further teaches wherein said exterior side of each of said side and end panels includes grid of stiffening ribs (Fig. 5; grid of stiffening ribs visible along the walls).

Regarding claim 12, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 11, Anhel further teaches wherein said stiffening ribs include horizontally-oriented and vertically-oriented ribs generally normal to one another (Fig. 1; grid of horizontal and vertical stiffening ribs visible along the walls), and wherein a lowermost rib on said panels includes connecting structure for coupling a gopher panel (Fig. 1; base 12) to the bottom of an assembled meter box (Fig. 1).

Regarding claim 13, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 12, Anhel further teaches wherein said connecting structure is a socket for insertion of male snap fit elements disposed on an upper side of a gopher panel (Fig. 1; connections 30 and 32 between the base 12 and walls 14 and 16).

Regarding claim 14, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 1, Sabanci further teaches wherein said first interlocking end of said side and end panels includes a bar which conceals said male elements of joined interlocking first and second ends of said end and side panels (Figs. 2 and 4-6; the male parts are concealed by the end structure of each wall).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabanci, in view of Hao, in view of Anhel and further in view of Du et al. CN203433020U (called Du hereinafter and English machine translation provided by the examiner).

Regarding claim 8, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 7, but fail to teach wherein said interlocking male elements and female slots comprise dovetail structures.
Du teaches wherein said interlocking male elements and female slots comprise dovetail structures (para [0005]; dovetail groove connection between end plates).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Sabanci, Hao and Anhel with the dovetail connection as described by Du for the purpose of using a known electricity meter box connection method between the box panels to secure the panels together.

Regarding claim 9, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 1, but fail to teach wherein said male elements interlocking elements selected from the group consisting of jigsaw puzzle joints, shouldered dovetails, alternating double and triple dovetails, lapped dovetail, double lapped dovetail, shouldered alternating double and triple dovetails, hooked jigsaw halves, double jigsaw, ginko and gooseneck mortise and tenon.
Du teaches wherein said male elements interlocking elements selected from the group consisting of jigsaw puzzle joints, shouldered dovetails, alternating double and triple dovetails, lapped dovetail, double lapped dovetail, shouldered alternating double and triple dovetails, hooked jigsaw halves, double jigsaw, ginko and gooseneck mortise and tenon (para [0005]; dovetail groove connection between end plates).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Sabanci, Hao and Anhel with the dovetail connection as described by Du for the purpose of using a known electricity meter box connection method between the box panels to secure the panels together.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabanci, in view of Hao, in view of Anhel and further in view of Liu et al. CN105823915A (called Liu hereinafter and English machine translation provided by the examiner).

Regarding claim 10, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 1, but fail to teach further including at least one standoff disposed below said ledge on said interior side for connecting a bracket or other connection means for securing a communication system or transmitter assembly or antenna to said meter box.
Liu teaches at least one standoff disposed below said ledge on said interior side for connecting a bracket or other connection means for securing a communication system or transmitter assembly or antenna to said meter box (Abstract; wireless communication module placed within the electric energy metering box).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Sabanci, Hao and Anhel with the wireless communication module as described by Liu for the purpose of allowing communication between a intelligent meter and a user to provide information about energy usage.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabanci, in view of Hao, in view of Anhel and further in view of Wojcik 2009/0145917.

Regarding claim 15, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 1, but fail to teach wherein said meter box tapers inwardly from bottom to top.
Wojcik teaches wherein said meter box tapers inwardly from bottom to top (Fig. 3).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Sabanci, Hao and Anhel with the box construction as described by Wojcik for the purpose of reducing the ability to pull the box from out of the ground.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabanci, in view of Hao, in view of Anhel and further in view of White 6749080.

Regarding claim 16, Sabanci, Hao and Anhel teach the AMI/AMR in-ground meter box of claim 1, but fail to teach wherein said end panels are configured with a utility supply pipe opening to receive a utility supply pipe or conduit.
White teaches wherein said end panels are configured with a utility supply pipe opening (Fig. 3; 36) to receive a utility supply pipe or conduit (Fig. 3; 26).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Sabanci, Hao and Anhel with the box opening with a utility pipe as described by White for the purpose of preventing dirt from outside the housing to enter into the cavity of the housing.

Regarding claim 17, Sabanci, Hao, Anhel and White teach the AMI/AMR in-ground meter box of claim 16, White further teaches further including a sliding guillotine door (Fig. 5A; 40 is considered a sliding guillotine door since a utility pipe sides through it) on said utility supply pipe opening to limit the opening surrounding a supply pipe (Fig. 5A; 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mallela et al. discloses “Equipment housing with access knockouts” (see 2009/0173397)
Buttz discloses “Meter pit apparatus” (see 2009/0277910)
Walden et al. discloses “Utility meter pit lid mounted antenna assembly and method” (see 6414605)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858